Title: To Benjamin Franklin from the Marquise(?) de Rochambeau, 24 October 1780
From: Rochambeau, Marie-Claire-Thérèse Begon, marquise de
To: Franklin, Benjamin


au Palais Royal ce 24 Octobre [1780]
Made. De Rochambeau est pénétrée de Reconnoissance des Bontés de Monsieur frankln, Elle lui demande en graçe de les lui continuer, et Elle lui demande la Permission d’aller quelque fois passer quelques moments avec lui, Il Seroit bien Aimable quand il passe au Palais Royal S’il vouloit bien l’honorer d’une petite Visite Elle loge dans la grande Cour, et il ni a pas une Marche pour entrer chez Elle. Elle Espere que cette Comodité et sa Reconnoissance lui procureronts quelquefois cette honneur.
 
Addressed: A Monsieur / Monsieur francklin Ministre / Plénipotentiaire de la République / des Etats-unies de L’Amerique / Septentrionale / A Passi.
Notation: Rochambeau 24. Oct. 1780.
